ON REHEARING

PER CURIAM.
We grant respondent’s motion for rehearing in part and dismiss case number 1D01-1546 as moot, having been advised by the parties that the controversy underlying that case has been resolved. Respondent’s motion for rehearing is otherwise denied and we issue the following revised opinion in case number 1D01-1545.
Petitioner seeks a writ of mandamus to compel approval of its application for designation as a cardiac care provider for the Children’s Medical Services Network. Re*281spondent failed to comply with the time requirements of section 120.60(1), Florida Statutes. We have considered respondent’s arguments, including a contention that the designation is not a “license” as defined in section 120.52(9), and find them to be without merit.
We grant the petition and direct respondent to approve the application. Florida Academy of Cosmetic Surgery, Inc. v. State, Department of Health, Board of Medicine, 771 So.2d 602 (Fla. 1st DCA 2000).
PETITION GRANTED.
ALLEN, C.J., BROWNING and POLSTON, JJ., concur.